Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-40, 43-50 and 52 are pending. Claim 44 has been amended. Claims 1-4, 15, 36-40 and 44 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, elastin and biopolymer scaffold. Claims 5-14, 16-35, 43, 45-50 and 52 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 44 is drawn to the composition of claim 1, wherein the cross-linked hydrogel matrix comprises at least one biopolymer selected from the group consisting of hyaluronan, chitosan, alginate, collagen, dextran, pectin, carrageenan, polylysine, gelatin and agarose. The cross-linked hydrogel matrix of claim 1 comprises two biopolymers (i.e. hyaluronic acid and gelatin). Therefore the composition of claim 44 is broader than the composition of claim 1 (when it comprises only one biopolymer, or two or more biopolymers other than hyaluronic acid and gelatin), or does not further limit the composition of claim 1 (when it comprises hyaluronic acid and gelatin).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15, 36-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0280344) in view of Vanderhooft et al. (Biomacromolecules. 2007 Sep;8(9):2883-9), as evidenced by Wilshaw et al. (Tissue Eng. 2006 Aug;12(8):2117-29).
Tseng et al. teach a method of reducing inflammation in an individual in need thereof, comprising administering ground or pulverized amniotic membrane derived from frozen or previously frozen placental material (claim 11), wherein the ground or pulverized amniotic membrane is in the form of a dry powder, liquid or suspension (claim 13).
Tseng et al. additionally teach that HA is cross-linked, wherein said cross-linking of HA can be through a covalent bound to another molecule such as a protein (paras [0008], [0071], [0078]).
Tseng et al. further teach that “[T]he compositions containing the AM preparations and purified compositions described herein can be administered for prophylactic and/or therapeutic treatments. In therapeutic applications, the compositions are administered to a patient already suffering from a disease or condition, in an amount sufficient to cure or at least partially arrest the symptoms of the disease or condition. Amounts effective for this use will depend on the severity and course of the disease or condition, previous therapy, the patient's health status, weight, and response to the drugs, and the judgment of the treating physician. It is considered well within the skill of the art for one to determine such therapeutically effective amounts by routine experimentation (including, but not limited to, a dose escalation clinical trial)” (para [0179]).
Tseng et al. also teach that “[M]any other types of controlled release systems known to those of ordinary skill in the art and are suitable for use with the formulations described herein. Examples of such delivery systems include, e.g., polymer-based systems. Such as polylactic and polyglycolic acid, plyanhydrides and poly caprolactone; porous matrices, nonpolymer-based systems that are lipids, including sterols, such as cholesterol, cholesterol esters and fatty acids, or neutral fats, such as mono-, di- and triglycerides; hydrogel release systems; Silastic systems; peptide-based systems; wax coatings, bioerodible dosage forms, compressed tablets using conventional binders and the like” (para [0169]).
Tseng et al. additionally teach that the compositions described can be used to treat various diseases such as wound healing, inflammation and angiogenesis-related diseases (abstract; para [0210]).
Tseng et al. do not teach the HA is cross-linked to gelatin through a polyethylene glycol comprising crosslinker, and wherein the crosslinking occurs via maleimide-thiol bonds.
Vanderhooft et al. teach that “[S]ynthetic extracellular matrix hydrogels can be used for three-dimensional cell culture, wound repair, and tissue engineering. Using the bifunctional electrophile poly(ethylene glycol) diacrylate (PEGDA), thiol-modified glycosaminoglycans and polypeptides can be cross-linked into biocompatible materials in the presence of cells or tissues. However, the rate of in situ cross-linking with PEGDA under physiological conditions may occur too slowly for clinical applications requiring a fast-curing preparation. To explore a wider range of cross-linking time courses, five homo-bifunctional PEG derivatives were synthesized and examined as cross-linking agents for thiol-modified derivatives of hyaluronan (HA). Thiol reaction rate constants were measured over a pH range of 7.4 to 8.6. The order of reactivity for the functional groups used was determined to be maleimide > iodoacetate > bromoacetate > iodoacetamide > acrylate >> bromoacetamide, with rates increasing exponentially with increasing pH. The range of gelation times at physiological pH varied from less than 1 min to over 2 h. Addition of the cross-linkers to cell culture medium showed minimal cytotoxicity toward primary human dermal fibroblasts at concentrations anticipated during in situ cross-linking. Moreover, hydrogels prepared from thiol-modified gelatin and thiol-modified HA were biocompatible and supported attachment and proliferation of fibroblasts and hepatocytes” (abstract; Table 1; Figures 5-7).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
In the instant case, the references teach that cross-linked hydrogel comprising thiol-modified gelatin and thiol-modified HA cross-linked through the crosslinker PEGDMal are useful for tissue engineering and are effective in treating wound healing.
Therefore, it would have been obvious to combine said compounds with the expectation that such a combination would be useful for tissue engineering and effective in treating wound healing. Thus, combining them flows logically from their having been individually taught in prior art.
	With respect to the claimed amount of each component, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition obvious over the cited references by normal optimization procedures known in the pharmaceutical art.
	One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Tseng et al. teach that the amount of each component can be determined by routine experimentation (para [0179]).
	
With respect to claims 3-4, 15 and 36-40, Tseng et al. teach that the amniotic membrane preparations contain the combination of HA, TSG-6, PTX-3 and TSP-1 (paras [0008] and [0082]), and further teach that the formulation can be tested to confirm the presence of specific components or proteins. For example, the formulation can be tested for the presence of molecules including but not limited to HA, TSG-6, PTX-3, TSP-1, Smad 7, and the like (para [0093]).
Although Tseng et al. do not specifically teach that the amniotic membrane preparations derived from placenta contain elastin and glycosaminoglycans, as evidenced by Wilshaw et al., amniotic membrane derived from placenta comprises elastin and glycosaminoglycans (abstract; page 2123, left column, 2nd para, passim).
One of ordinary skill in the art would have expected the amniotic membrane preparation derived from placenta to contain elastin and glycosaminoglycans, and would have further determine elastin presence by testing said amniotic membrane preparation as suggested by Tseng et al.
Furthermore, since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition by normal optimization procedures known in the pharmaceutical art.

Claims 1-2 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0280344) in view of Vanderhooft et al. (Biomacromolecules. 2007 Sep;8(9):2883-9).
Tseng et al. teach a method of reducing inflammation in an individual in need thereof, comprising administering ground or pulverized amniotic membrane derived from frozen or previously frozen placental material (claim 11), wherein the ground or pulverized amniotic membrane is in the form of a dry powder, liquid or suspension (claim 13).
Tseng et al. additionally teach that HA is cross-linked, wherein said cross-linking of HA can be through a covalent bound to another molecule such as a protein (paras [0008], [0071], [0078]).
Tseng et al. further teach that “[T]he compositions containing the AM preparations and purified compositions described herein can be administered for prophylactic and/or therapeutic treatments. In therapeutic applications, the compositions are administered to a patient already suffering from a disease or condition, in an amount sufficient to cure or at least partially arrest the symptoms of the disease or condition. Amounts effective for this use will depend on the severity and course of the disease or condition, previous therapy, the patient's health status, weight, and response to the drugs, and the judgment of the treating physician. It is considered well within the skill of the art for one to determine such therapeutically effective amounts by routine experimentation (including, but not limited to, a dose escalation clinical trial)” (para [0179]).
Tseng et al. also teach that “[M]any other types of controlled release systems known to those of ordinary skill in the art and are suitable for use with the formulations described herein. Examples of such delivery systems include, e.g., polymer-based systems. Such as polylactic and polyglycolic acid, plyanhydrides and poly caprolactone; porous matrices, nonpolymer-based systems that are lipids, including sterols, such as cholesterol, cholesterol esters and fatty acids, or neutral fats, such as mono-, di- and triglycerides; hydrogel release systems; Silastic systems; peptide-based systems; wax coatings, bioerodible dosage forms, compressed tablets using conventional binders and the like” (para [0169]).
Tseng et al. additionally teach that the compositions described can be used to treat various diseases such as wound healing, inflammation and angiogenesis-related diseases (abstract; para [0210]).
Tseng et al. do not teach the HA is cross-linked to gelatin through a polyethylene glycol comprising crosslinker, and wherein the crosslinking occurs via maleimide-thiol bonds.
Vanderhooft et al. teach that “[S]ynthetic extracellular matrix hydrogels can be used for three-dimensional cell culture, wound repair, and tissue engineering. Using the bifunctional electrophile poly(ethylene glycol) diacrylate (PEGDA), thiol-modified glycosaminoglycans and polypeptides can be cross-linked into biocompatible materials in the presence of cells or tissues. However, the rate of in situ cross-linking with PEGDA under physiological conditions may occur too slowly for clinical applications requiring a fast-curing preparation. To explore a wider range of cross-linking time courses, five homo-bifunctional PEG derivatives were synthesized and examined as cross-linking agents for thiol-modified derivatives of hyaluronan (HA). Thiol reaction rate constants were measured over a pH range of 7.4 to 8.6. The order of reactivity for the functional groups used was determined to be maleimide > iodoacetate > bromoacetate > iodoacetamide > acrylate >> bromoacetamide, with rates increasing exponentially with increasing pH. The range of gelation times at physiological pH varied from less than 1 min to over 2 h. Addition of the cross-linkers to cell culture medium showed minimal cytotoxicity toward primary human dermal fibroblasts at concentrations anticipated during in situ cross-linking. Moreover, hydrogels prepared from thiol-modified gelatin and thiol-modified HA were biocompatible and supported attachment and proliferation of fibroblasts and hepatocytes” (abstract; Table 1; Figures 5-7).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
In the instant case, the references teach that cross-linked hydrogel comprising thiol-modified gelatin and thiol-modified HA cross-linked through the crosslinker PEGDMal are useful for tissue engineering and are effective in treating wound healing.
Therefore, it would have been obvious to combine said compounds with the expectation that such a combination would be useful for tissue engineering and effective in treating wound healing. Thus, combining them flows logically from their having been individually taught in prior art.
	With respect to the claimed amount of each component, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition obvious over the cited references by normal optimization procedures known in the pharmaceutical art.
	One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Tseng et al. teach that the amount of each component can be determined by routine experimentation (para [0179]).

Claim(s) 1-4, 15, 36-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0280344) in view of Vanderhooft et al. (Biomacromolecules. 2007 Sep;8(9):2883-9) as applied to claims 1-2 and 44 above, and further in view of Hariri et al. (WO 2014/089440).
	The teachings of Tseng et al. and Vanderhooft et al. have been discussed above.
Tseng et al. and Vanderhooft et al. do not teach the composition comprises elastin and glycosaminoglycans.
Hariri et al. teach a composition comprising a human placental extracellular matrix which comprises collagen and one or more of laminin, fibronectin, elastin, and glycosaminoglycan (claims 1-2 and 5).
Hariri et al. further teach that the composition can be administered to an individual at the site of a wound or tissue needing repair (para [00206]).
Hariri et al. also teach that in certain embodiments, the ECM is dried (paras [0077], [00117], [00196], [00220]-[00221], [00228]-[00229], [00235], [00246], [00248]). 
	The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
In the instant case, the references teach that amniotic membrane compositions comprising a cross-linked hydrogel, elastin and glycosaminoglycans are useful for tissue engineering and effective in treating wound healing.
Therefore, it would have been obvious to combine said compounds with the expectation that such a combination would be useful for tissue engineering and effective in treating wound healing. Thus, combining them flows logically from their having been individually taught in prior art.
	With respect to the claimed amount of each component, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of each component of the composition obvious over the cited references by normal optimization procedures known in the pharmaceutical art.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658